Citation Nr: 0716661	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hydrocele.

2.  Entitlement to service connection, to include on a 
secondary basis, for a left inguinal hernia.

3.  Entitlement to service connection, to include on a 
secondary basis, for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

These matters come to the Board of Veterans' Appeals (Board) 
by means of a July 2002 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2006, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
A transcript of this hearing has been associated with the 
claims folder.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims that service connection is warranted for a 
left hydrocele, as this disorder, present at his March 1969 
induction examination, was "aggravated by his military 
duties."  See May 2006 Statement of Accredited 
Representative in Appealed Case.  The Board observes that a 
left hydrocele was not shown in the course of the veteran's 
May 1971 service separation examination, and that the veteran 
denied being treated for this disorder during his period of 
active service.  See September 2006 hearing transcript 
(transcript), at page three.  


He also claims that service connection should be awarded for 
left and right inguinal hernias, as these disorders occurred 
as a "direct result of the aggravation of the hydrocele."  
See VA Form 9, received in April 2004.  

Remand is required in this case for several reasons.

In the course of the veteran's September 2006 hearing, he 
testified that he was currently receiving VA medical 
treatment.  The most recent VA medical treatment records on 
file are dated in June 2002.  These records are from the VA 
outpatient clinic at the Birmingham, Alabama VA Medical 
Center.  Also on file are VA outpatient records from the VA 
Medical Center in Tuscaloosa, Alabama.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claims, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As such, there must be an attempt to obtain 
medical records associated with VA treatment afforded the 
veteran subsequent to June 2002 from the VA Medical Center's 
in Birmingham and Tuscaloosa, Alabama.

The veteran also testified in September 2006 that he 
underwent left inguinal hernia surgery in August 1971 at a 
hospital in Tuscaloosa.  See pages five and six of 
transcript.  These surgical records are not on file.  He also 
claimed to have undergone right inguinal hernia surgery 
approximately 12 years after the left hernia surgery.  See 
page six of transcript.  These records too are not of 
record.  Further, the veteran claimed to be in receipt of 
current private medical treatment from Dr. "Brown" and 
Ralph Stevens.  See pages seven and ten of transcript, 
respectively.  While a July 2006 letter from Dr. "Browne" is 
of record, treatment from neither of these named physicians 
have been associated with the record.  These variously-cited 
private medical records may contain information critical to 
the matters at hand, and 38 C.F.R. § 3.159(c) mandates that 
VA assist in obtaining such records.


The July 2006 letter from Dr. Browne shows that he opined 
that the veteran had a "hydrocele which was the result of a 
hernia.  In my medical opinion, standing on his feet during 
the military could have exacerbated this condition."  The 
Board notes that the veteran was not treated for hernia-
related problems during his military service.  

Another medical opinion on file comes from a VA medical 
professional.  This opinion, dated in June 2004, shows that 
following review of the veteran's claims file, the provider 
essentially opined that a hydrocele does not cause hernias to 
develop, and that the veteran's claimed bilateral hernias 
were not caused by his military service.  An opinion as to 
whether or not the veteran's pre-existing hydrocele was 
aggravated during his period of service was not provided.  

While mindful of the fact that service connection is not 
currently in effect for a left hydrocele, secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition, or when a service-connected disorder 
aggravates another disability (emphasis added).  38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

The intent of the amendment to the regulation was to conform 
the regulation to Allen, supra, the decision rendered by 
the United States Court of Veterans  Affairs (Court) that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.

With this in mind, the Board acknowledges the above-cited VA 
and private conflicting diagnostic conclusions.  Thus, the 
question of whether the veteran in fact currently has a left 
and/or right inguinal hernia disorder, and if so, whether 
either is proximately due to or the result of either his 
military service or to his, as of now, nonservice-connected 
left hydrocele disorder is a medical question which requires 
a medical examination and opinion.  38 C.F.R. § 3.159(c)(4) 
(2006). Also requiring a medical examination and opinion is 
the question of whether it is at least as likely as not that 
the veteran's pre-existing left hydrocele was aggravated by 
his active military service.  Id.  


Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should take the necessary 
steps to obtain VA outpatient treatment 
records associated with treatment 
afforded the veteran since June 2002 from 
the VA Medical Centers in Birmingham and 
Tuscaloosa, Alabama.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO should send the veteran 
several VA Forms 21- 4142, Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs.  He 
should be asked to complete (including 
full names and addresses, to the extent 
possible) and return the signed forms, so 
that VA can obtain medical records from 
the following private medical 
professionals (and facilities): Dr. 
Browne, Dr. Stevens, the physician who 
performed the 1971 left inguinal hernia 
surgery, and the physician who performed 
the right inguinal hernia surgery in 
approximately 1983.  Any records obtained 
should be associated with the other 
evidence in the claims file.


3.  Following the completion requested 
above, to the extent possible, the RO 
should arrange for the veteran to be 
afforded a VA urology examination to 
determine the etiology of any manifested 
left hydrocele disorder.  The examiner 
should review the entire claims folder, 
examine the appellant, and render a 
medical opinion as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) as to the 
following:

(a)  Did the left hydrocele noted on the 
March 1969 induction examination undergo 
a permanent increase in disability during 
active service?  If it is at least as 
likely as not that the left hydrocele 
underwent a permanent increase in 
disability during service, is there clear 
and unmistakable evidence that this 
increase was due to the natural 
progression of this disability?  

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  This 
should include an explanation as to why 
any increase in disability is or is not 
the result of the natural progression of 
the hydrocele.  If these matters cannot 
be medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.

4.  The RO should also schedule the 
veteran for an examination to be 
conducted by a general surgeon in order 
to determine the nature and etiology of 
the claimed left and right inguinal 
hernia disorders.  The examiner should 
review the entire claims folder 
and examine the appellant.  All indicated 
tests and studies should be conducted, 
and all findings reported in detail.  The 
examiner should specifically opine as to 
whether any left and/or right inguinal 
hernia is, if present, at least as likely 
as not, either caused by the veteran's 
military service OR caused or aggravated 
(increased in severity due to) by the 
veteran's left hydrocele.  The examiner 
should comment on the June 2004 VA 
opinion and the July 2006 letter from Dr. 
Browne, and explain the rationale for all 
opinions given.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2006).

8.  Thereafter, the RO should have a 
decision review officer review all of the 
evidence of record and prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
it is to make a determination based on 
the appropriate regulations as well as 
any further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefits sought on appeal remain in any 
respect denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




